        Case 3:18-cr-00203-EMC Document 408 Filed 10/09/19 Page 1 of 13



                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA

                                    CRIMINAL MINUTES

 Date: October 9, 2019               Time: 9:40 – 11:16;                   Judge: EDWARD M. CHEN
                                           11:27 – 1:06 =
                                           3 Hours; 15 Minutes

 Case No.: 18-cr-00203-EMC-1         Case Name: United States v. Christopher Lischewski

Attorneys for Government: Leslie Wulff, Manish Kumar, Mikal Condon, Andrew Mast,
Andrew Shupanitz
Attorneys for Defendant: Elliot Peters, Grace Lee, Christopher Kearney, Nicholas Goldberg,
Elizabeth McCloskey, Katie Joyce
Defendant: [X] Present [ ] Not Present
Defendant's Custodial Status: [ ] In Custody [X] Not in Custody

  Deputy Clerk: Angella Meuleman                        Court Reporter: Ana Dub
  Interpreter:                                          Probation Officer:


                                        PROCEEDINGS

Final Pretrial Conference—Held.

                                           SUMMARY

Parties stated appearances and proffered argument. The Court ruled on the remaining pretrial
issues.

Defendant’s Objection to Untimely Evidence Re Defendant’s Financial Circumstances

The Court previously ruled on Defendant’s motion in limine no. 11 regarding Defendant’s
financial circumstances. Docket No. 292. In so ruling, the Court ordered the parties to meet and
confer regarding exhibits for the limited purpose of showing Defendant’s “compensation
(including base compensation and bonus/incentives) and equity in BB potentially affected by the
alleged conspiracy . . . .” Since the Court’s August 29, 2019 ruling, the parties have not reached a
stipulation, and the Government has disclosed its intent to introduce five new exhibits regarding
Defendant’s financial stake in Bumble Bee.

The parties’ draft stipulation does, however, demonstrate that they have agreed on the vast majority
of facts regarding Defendant’s financial circumstances in 2011, 2012, and 2013—e.g., his fixed

                                                 1
        Case 3:18-cr-00203-EMC Document 408 Filed 10/09/19 Page 2 of 13



salary, his bonuses under Bumble Bee’s Management Incentive Plan, and his percentage of equity
stake in Bumble Bee. Two disputes are preventing the parties from finalizing the stipulation: (1)
the value of Defendant’s equity stake in Bumble Bee; and (2) the Government’s ability to offer
additional evidence and argument related to Defendant’s compensation and equity with Bumble
Bee. The Government plans to introduce five exhibits (Trial Exs. 324–28) through a witness from
Lion Capital comprised of financial data describing various models and predictions of a
hypothetical Bumble Bee sale and the financial effect for its shareholders, including Defendant.
The Government argues this evidence goes to state of mind—specifically, that Defendant was
incentivized to enter into a price-fixing conspiracy because of the particular financial benefits he
would reap from Bumble Bee growing at least 8% annually and a sale thereof. Defendant argues
that these exhibits must be excluded under FRE 403 because the financial data is highly
speculative, irrelevant, and confusing, which may require hiring a new expert witness to testify
about their predictions.

Trial Ex. 324 is clearly relevant because it comes from Defendant. It is an e-mail exchange
wherein Defendant forwarded a financial chart (authored by the CFO of Lion Capital) to Lion
Capital executives purporting to discuss his expected management profit interests in a hypothetical
2014 sale of Bumble Bee. Defendant’s expectation of a payout from a contemplated potential sale
is relevant (irrespective of the accuracy of the numbers), because it informs his state of mind. The
jury is entitled to know the parameters of the equity structure, including its value, understood by
Defendant. Whether the other exhibits are necessary to explain Trial Ex. 324 presents a closer
question.

The parties are ordered to further meet and confer regarding the financial incentives as may have
been perceived by Defendant. More specifically, the parties should discuss stipulating, e.g., to the
value of Defendant’s stock in Bumble Bee and the structure of the equity interests held by
Defendant, etc. Parties shall provide the Court with a stipulation or a statement indicating no
stipulation can be reached by 10/17/19. If no stipulation can be reached, the Court will rule on the
admissibility of the other exhibits.

Defendant’s Objection to Previously Undisclosed Coconspirator Statements

On October 3, 2019, the Government disclosed the notes from a three-day interview with Stephen
Hodge. The notes indicate that Hodge recently recalled conversations that he did not share with
the Government in his six previous interviews. Defendant objects to Hodge’s new statements as
untimely, inconsistent, and vague. The Government responds by explaining that re-interviewing
witnesses is consistent with its pretrial preparation (especially because it has not interviewed
Hodge since the date of Defendant’s indictment—nearly two years ago). It also argues that
Hodge’s statements are not inconsistent—rather, they provide further details and that the proper
mechanism for objecting to this evidence would be cross-examination at trial. The Government
clarified that the disclosure was not intended to serve as a formal disclosure of FRE 801(d)(2)(E)
statements. The Court finds that the statements will not be barred on the basis of alleged
inconsistency or timeliness. Defendant may cross-examine Hodge at trial.



                                                 2
        Case 3:18-cr-00203-EMC Document 408 Filed 10/09/19 Page 3 of 13



However, as to the admissibility, if the Government intends to notice Hodge’s new recollections
as coconspirator statements, it must include them with specificity in its amended notice of
coconspirator statements, pursuant to Criminal Local Rule 16-1(c)(4), in order for the Court to rule
on their admissibility. The Government must file its amended notice by close of business on
10/11/19. Defendant’s deadline to respond is close of business on 10/14/19.

The Government represented that it is still in the process of interviewing and re-interviewing
witnesses in preparation for trial. The Court previously set an April 2019 deadline for notice of
all coconspirator statements. See Docket No. 104. If the Government intends to notice additional
coconspirator statements, it must demonstrate good cause for the late disclosure and make them
with a high degree of specificity.

The Government’s Amended Notice of Coconspirator Statements

At the last pretrial conference, the Court ruled on Defendant’s objections to fifteen of the
Government’s noticed coconspirator statements. See Docket No. 348. Of the fifteen statements,
the Court reserved ruling on seven for lack of specificity under Criminal Local Rule 16-1(c)(4).
See id.

The Government filed an amended notice of coconspirator statements that added specificity to six
of the seven reserved rulings. The Court ruled on the remaining bellwether statements as follows
(with the numbered statements corresponding with the last pretrial minute order (Docket No.
348)):

 No.    Amended Noticed 801(d)(2)(E)            Defendant’s Objections       The Court’s Rulings
        Statements
 1.     Scott Cameron’s anticipated             Vague; insufficient L.R.     OVERRULED.
        testimony re “[c]onversations with      16-1 (c)(4); and not in
        Worsham, Nestojko and Daniel            furtherance of alleged       Communications about
        Gerlach (“Gerlach”) (Vice               conspiracy.                  Defendant’s
        President of National Accounts                                       discussions with Chan
        Channel/Kroger) from                                                 about aggressive
        approximately November 2011                                          pricing can lead a
        through June 2013 regarding                                          reasonable fact finder
        defendant’s communications about                                     to conclude a
        COSI’s aggressive pricing with                                       conspiracy existed.
        Shue Wing Chan (“Chan”).”
                                                                             Discussions about any
        Gov’t Witness List, First Amended                                    pricing agreements
        Ex. A, at 4                                                          with competitors is
                                                                             likely to be found in
                                                                             furtherance of the
                                                                             conspiracy.



                                                 3
      Case 3:18-cr-00203-EMC Document 408 Filed 10/09/19 Page 4 of 13



No.   Amended Noticed 801(d)(2)(E)           Defendant’s Objections       The Court’s Rulings
      Statements
5.    Stephen Hodge’s anticipated            Vague; insufficient under    OVERRULED.
      testimony re “[c]onversations with     L.R. 16-1(c)(4);
      Roberts, Mennona, Mecs, Lobaugh,       irrelevant; Rule 403; and    Communication about
      Kavalukas, Fazioli, and Supel that     not in furtherance of the    coconspirators likely
      he had discussed the companies’        alleged conspiracy.          being in agreement
      respective net prices and                                           with competitors’
      promotional price points with K.                                    respective net prices
      Worsham and his level of certainty                                  and discounts can lead
      that StarKist and Bumble Bee were                                   a reasonable fact finder
      in agreement.                                                       to conclude a
                                                                          conspiracy existed.
      Gov’t Witness List, First Amended
      Ex. A, at 9                                                         Again, discussions
                                                                          about any pricing
                                                                          agreements with
                                                                          competitors is likely to
                                                                          be found in furtherance
                                                                          of the conspiracy.
7.    Daniel Nestojko’s anticipated          Vague; insufficient under    OVERRULED.
      testimony re “[c]onversations in       L.R. 16-1(c)(4); not in
      February and March 2011 with           furtherance of the alleged   Conversations about
      Worsham, Cameron, and Donald           conspiracy.                  changes to fish costs as
      George (“George”) regarding                                         a predicate to list-price
      changes to fish costs, how those                                    increase and competitor
      changes to fish costs impacted the                                  pricing plans can lead a
      need to take a list price increase,                                 reasonable fact finder
      information about the competitors’                                  to conclude a
      pricing plans, modifications to                                     conspiracy existed.
      Bumble Bee’s pricing plans based
      on competitors’ pricing plans, and
      conversations that Worsham and
      Cameron were having with
      competitors regarding changes to
      fish costs, how those changes to
      fish costs impacted the need to take
      a list price increase, the
      competitors’ pricing plans, and
      Bumble Bee’s pricing plans.”

      Gov’t Witness List, First Amended
      Ex. A, at 13



                                              4
      Case 3:18-cr-00203-EMC Document 408 Filed 10/09/19 Page 5 of 13



No.   Amended Noticed 801(d)(2)(E)           Defendant’s Objections      The Court’s Rulings
      Statements
9.    Michael White’s anticipated            Vague; insufficient under   OVERRULED.
      testimony re “[c]onversations with     L.R. 16-1(c)(4).
      George, Worsham, Tucker,                                           Communications about
      Handford, Bollmer, and Hodge                                       pricing can lead to a
      regarding the following topics: fish                               conclusion that a
      costs and shortages, including how                                 conspiracy existed.
      those developments impacted the                                    Specifically,
      competitors’ need to increase                                      conversations about
      prices; personnel changes,                                         how fish costs and
      including who was a relevant point                                 shortages impacted the
      of contact at a competitor; each                                   need to increase prices
      company’s pricing information (list                                among competitors can
      prices, pricing guidance,                                          be found to be in
      promotional pricing, net prices,                                   furtherance of a
      pricing to specific customers,                                     conspiracy. Similarly,
      pricing strategy generally,                                        personnel changes can
      notification and verification of                                   further a conspiracy if
      pricing actions); and sustainability                               changes gave rise to an
      issues. These conversations                                        opportunity to
      occurred throughout the course of                                  influence prices with a
      the conspiracy.”                                                   specific point of
                                                                         contact.
      Gov’t Witness List, First Amended
      Ex. A, at 18

10.   Michael White’s anticipated            Vague; insufficient under   OVERRULED.
      testimony re “[c]onversations with     L.R. 16-1(c)(4);
      Worsham in which Worsham               irrelevant; Rule 403; and   Defendant’s hands-on
      commented on defendant’s hands-        not in furtherance of the   management style can
      on management style, supervision,      alleged conspiracy.         be probative of his state
      and awareness of Worsham’s                                         of mind regarding
      agreements and communications                                      knowledge/approval of
      with competitors about pricing.”                                   his subordinate’s anti-
                                                                         competitive
      Gov’t Witness List, First Amended                                  communications with
      Ex. A, at 18.                                                      competitors in
                                                                         furtherance of a
                                                                         conspiracy.
13.   Kenneth Worsham’s anticipated          Vague; insufficient under   OVERRULED.
      testimony re “[c]onversations with     L.R. 16-1(c)(4); outside
      defendant, Cameron, Melbourne,         the charged conspiracy      Conversations about
      McNeil, Hines, and Nestojko            period.                     ending the “price war”


                                              5
      Case 3:18-cr-00203-EMC Document 408 Filed 10/09/19 Page 6 of 13



No.   Amended Noticed 801(d)(2)(E)          Defendant’s Objections      The Court’s Rulings
      Statements
      regarding the price war of 2010,                                  that led to the
      Bumble Bee’s aggressive pricing                                   conspiracy falls within
      on light meat and pouch, StarKist’s                               FRE 801(d)(2)(E)
      retaliation on white meat pricing,                                because it explains the
      and the need to refrain from                                      early stages/motivation
      aggressive pricing competition                                    of the conspiracy.
      between the two companies thereby
      leading to the charged price-fixing
      conspiracy.”

      Gov’t Witness List, First Amended
      Ex. A, at 19.

15.   Kenneth Worsham’s anticipated         Vague; insufficient under   OVERRULED.
      testimony re “[c]onversations with    L.R. 16-1(c)(4).
      the sales and marketing team                                      The Government
      regarding Bumble Bee’s pricing at                                 represented at the
      particular retailers to respond to                                hearing that it failed to
      jabs received from Handford,                                      amend this disclosure.
      Hodge, or White and correct                                       It represented on the
      Bumble Bee’s pricing if                                           record that the “sales
      needed. These conversations                                       and marketing team”
      occurred throughout the conspiracy                                was comprised of
      in response to competitor jabs.”                                  Cameron, Nestojko,
                                                                        and George. The
      Gov’t Witness List, First Amended                                 Court’s ruling is
      Ex. A, at 22.                                                     conditioned on the
                                                                        Government submitting
                                                                        a further amended
                                                                        disclosure that specifies
                                                                        the foregoing
                                                                        individuals, specific
                                                                        retailers, and specific
                                                                        jabs. As indicated
                                                                        earlier, the
                                                                        Government’s amended
                                                                        disclosure is due by
                                                                        close of business on
                                                                        10/11/19.




                                             6
        Case 3:18-cr-00203-EMC Document 408 Filed 10/09/19 Page 7 of 13




Stipulation Regarding the Authenticity of Attorney Proffer Notes

The parties were unable to reach a stipulation to refrain from attacking the authenticity and
foundation of attorney proffer notes. The purpose of the stipulation is to obviate the need to call
the notetaker into trial to testify about the authenticity and the process of taking notes, of which
the witnesses are likely to have no specific independent memory. Put simply, such testimony
would likely add nothing to trial and waste the Court’s and jury’s time. The Government’s reason
for its failure to stipulate is because it continues to argue that such attorney proffer notes cannot
be admitted as extrinsic evidence on a non-collateral matter since they are only written summaries
and, thus, not “verbatim” or “substantially verbatim” statements adopted by the witness.

But the simple stipulation urged by the Court would not address these admissibility arguments.
The Government could still argue, e.g., that the attorney proffer notes do not constitute prior
inconsistent statements (or statements at all) of the witnesses under FRE 613(b). The Government
was unable to identify reason to doubt the authenticity or the accuracy of the notes as heard by the
notetaker. The Court ordered the parties to stipulate.

Defendant’s Objections to The Government’s Bellwether Trial Exhibits

 The Government’s Exhibits        Defendant’s Objection        The Court’s Ruling
 108                              Hearsay; relevance; FRE 403; SUSTAINED.
                                  and FRE 404(a)
 (2007 e-mails regarding can                                   As discussed in the Court’s
 downsizing)                                                   ruling on Defendant’s
                                                               motions in limine nos. 3 and
                                                               4 (Docket No. 292), evidence
                                                               predating the charged
                                                               conspiracy period may show
                                                               groundwork for entering into
                                                               the conspiracy (e.g., general
                                                               background, prior lines of
                                                               communication, and
                                                               cooperation between alleged
                                                               conspiracy participants). But
                                                               the Government may not
                                                               refer to can downsizing, and
                                                               communications predating
                                                               the conspiracy by three years
                                                               is too remote. Here, there is
                                                               no way to redact this exhibit.
                                                               Moreover, it predated the
                                                               conspiracy by 3 years.



                                                 7
      Case 3:18-cr-00203-EMC Document 408 Filed 10/09/19 Page 8 of 13



The Government’s Exhibits     Defendant’s Objection          The Court’s Ruling
                                                             Evidence predating the
                                                             conspiracy by more than two
                                                             years will be precluded,
                                                             absent a sufficient showing.

114                           Hearsay; relevance; FRE 403; SUSTAINED.
                              and FRE 404(a)
(2009 e-mails internally                                   Communications exclusively
within Bumble Bee regarding                                within Bumble Bee one year
collecting competitive                                     predating the charged
intelligence).                                             conspiracy is not probative to
                                                           show lines of communication
                                                           amongst competitors.

                                                           The admissibility of evidence
                                                           predating the conspiracy by
                                                           less than two years applies to
                                                           intercompany
                                                           communications—not
                                                           intracompany
                                                           communications.
134                           Hearsay; relevance; FRE 403; OVERRULED.
                              and FRE 404(a)
(October 2010 e-mails among                                The communications are
coconspirators regarding                                   among coconspirators two
Kroger retail bid)                                         weeks before the charged
                                                           conspiracy regarding a retail
                                                           bid to Kroger are relevant. It
                                                           shows state of mind of
                                                           Defendant’s subordinates.
137                           Foundation; hearsay;         OVERRULED IN PART,
                              relevance; FRE 403; and FRE SUSTAINED IN PART.
(October 2010 e-mails among   404(a)
coconspirators regarding                                   E-mail from Defendant (and
category growth campaign)                                  those messages preceding his
                                                           e-mail) regarding the
                                                           category growth campaign is
                                                           relevant for his state of mind.
                                                           The e-mails following
                                                           Defendant’s email are not
                                                           relevant on that basis and
                                                           must be redacted.



                                           8
      Case 3:18-cr-00203-EMC Document 408 Filed 10/09/19 Page 9 of 13



The Government’s Exhibits   Defendant’s Objection         The Court’s Ruling
176                         Foundation; hearsay;          SUSTAINED.
                            relevance; and FRE 403
(IRS Form 1065)                                           Evidence of general wealth
                                                          not permissible per ruling on
                                                          Defendant’s motion in limine
                                                          no. 11. Docket No. 292

261, 266, and 706           Hearsay; relevance; FRE 403; SUSTAINED.
                            and completeness
(e-mails regarding FAD-                                  Evidence related to FAD-
free/gear-type products)                                 free/gear-type products are
                                                         precluded. Docket No. 348.
                                                         (Order granting Defendant’s
                                                         FAD-free motion in limine).

                                                          Although the parties agreed
                                                          this exhibit was excluded by
                                                          the Court’s prior ruling on
                                                          FAD-free evidence, an issue
                                                          arose regarding redactions.
                                                          The Government represented
                                                          that it has not made
                                                          redactions except for
                                                          personally identifiable
                                                          information—i.e., all other
                                                          redactions are third-party
                                                          redactions. Generally when
                                                          seeking the admission of an
                                                          exhibit, the Government must
                                                          identify all third-party
                                                          redactions (if any). If the
                                                          parties wish to have a third-
                                                          party redaction unredacted,
                                                          they may jointly seek a court
                                                          order.
262 and 265                 Authentication; foundation;   SUSTAINED.
                            hearsay; relevance; and FRE
(letter from disgruntled    403                           Evidence in the form of
Bumble Bee employee and                                   exhibits and testimony
Defendant’s subsequent e-                                 regarding Mr. Simmons are
mail)                                                     precluded under FRE 403.
                                                          Docket No. 292 (Order on
                                                          Defendant’s MIL No. 10).


                                         9
      Case 3:18-cr-00203-EMC Document 408 Filed 10/09/19 Page 10 of 13



The Government’s Exhibits    Defendant’s Objection         The Court’s Ruling
416                          Hearsay                       OVERRULED.

(calendar entry with                                       Calendar entry involving
attachment)                                                multiple coconspirators with
                                                           a StarKist-routine-pricing
                                                           attachment is relevant
                                                           because it is about price and
                                                           was in furtherance of the
                                                           conspiracy.
437                          Hearsay                       OVERRULED.

(StarKist price chart)                                     StarKist’s “executive
                                                           summary of price increase
                                                           model benefits” is admissible
                                                           under the business record
                                                           exception, subject to proper
                                                           foundation. As a document,
                                                           its content was the alleged
                                                           result of the conspiracy and
                                                           was made in furtherance
                                                           thereof.

447                          Foundation; hearsay;          OVERRULED.
                             relevance; FRE 403; FRE
(e-mail regarding Tuza and   404(a), and completeness      Evidence that coconspirator
Defendant breakfast in                                     Tuza wanted to have
Brussels)                                                  breakfast with Defendant is
                                                           relevant because this meeting
                                                           was in furtherance of the
                                                           conspiracy.
625                          Authentication; foundation;   OVERRULED.
                             hearsay; and relevance
(conference call e-mail                                   Attachment is relevant
confirmation with                                         because it is a COSI pricing
attachment)                                               guidance of tuna prices in
                                                          2012.
653                          Hearsay; relevance; FRE 403; STIPULATED TO
                             and FRE 404(a)               EXCLUDE.


673                          Hearsay; relevance; and FRE   OVERRULED WITHOUT
                             403                           PREJUDICE TO



                                          10
      Case 3:18-cr-00203-EMC Document 408 Filed 10/09/19 Page 11 of 13



The Government’s Exhibits     Defendant’s Objection   The Court’s Ruling
(2014 e-mail from Defendant                           FURTHER OBJECTION
to David Roszmann)                                    AT TRIAL.

                                                      Evidence post-dating the
                                                      conspiracy is presumed to not
                                                      be in furtherance of the
                                                      conspiracy because there is
                                                      no ongoing conspiracy. The
                                                      Government is not precluded
                                                      from arguing that statements
                                                      made after the charged
                                                      conspiracy were used in an
                                                      attempt to revive the
                                                      conspiracy. Docket No. 292
                                                      (Order on Defendant’s MIL
                                                      No. 7).
757                           Hearsay and FRE 403     OVERRULED IN PART
                                                      AND SUSTAINED IN
(e-mail from Rene Curto)                              PART.

                                                      “Because Mr. Curto will have
                                                      the opportunity to testify, the
                                                      Court defers ruling on the
                                                      admissibility of the DOJ
                                                      comment in his e-mail (trial
                                                      exhibit 757). The reference
                                                      to the DOJ must be redacted
                                                      under FRE 403 in the first
                                                      instance if the e-mail is
                                                      admitted as evidence.
                                                      [citations.] The portion that
                                                      reads “hello!” will remain
                                                      unredacted to show that Mr.
                                                      Curto was surprised. But, if
                                                      Mr. Curto’s credibility is
                                                      challenged on his recollection
                                                      or understanding of that
                                                      conversation, the redacted
                                                      material may be offered into
                                                      evidence. Docket No. 310
                                                      (ruling on Defendant’s
                                                      motion in limine no. 9.).



                                          11
       Case 3:18-cr-00203-EMC Document 408 Filed 10/09/19 Page 12 of 13



 The Government’s Exhibits        Defendant’s Objection             The Court’s Ruling
 813and 815                       Foundation; hearsay;              SUSTAINED.
                                  relevance; and FRE 403
 (Bumble Bee corporate plea                                         “[N]o mention shall be made
 agreement)                                                         of a corporate plea by
                                                                    Bumble Bee. FRE 403.”
                                                                    Docket No. 292 (Order on
                                                                    Defendant’s MIL No. 1).
 855                              Foundation; hearsay;              RESERVED.
                                  relevance; and FRE 403
 (Defendant’s internal                                              The Court deferred ruling
 circulation of a Wall Street                                       subject to the parties’ briefing
 Journal interview in which he                                      on the adopted-admission
 partook)                                                           doctrine under Larez v. City
                                                                    of Los Angeles, 946 F.2d 630,
                                                                    642 (9th Cir. 1991). Briefs
                                                                    due by close of business on
                                                                    10/11/19.

The Government’s Use of Sponsoring Witness(es) for Exhibits

The Government intends to utilize an FBI agent to serve as a sponsoring witness for certain exhibits
that are admissible—the sponsoring witness would read relevant portion of the admitted exhibit to
the jury. Under the Government’s proposed approach, Defendant would be able to instruct the
sponsoring witness to read additional portions, if he so chooses.

If the exhibit the Government seeks to have sponsored has met all the prerequisites for
admissibility (e.g., the business record exception is met, etc.), then the sponsoring witness may
read it to the jury. The Government is ordered to identify a list of exhibits it intends to introduce
through such sponsoring witness by close of business on 10/11/19. The Government must also
provide a proposed limiting instruction regarding the summary witness reading the exhibit.

The Government’s December 16, 2016 Telephone Call with Kenneth Worsham’s Counsel

On September 16, 2019, the Government disclosed that it participated in a December 16, 2016
telephone call with counsel for Kenneth Worsham wherein they discussed, inter alia, Kenneth
Worsham’s concerns about being a witness against his father, Robert Worsham. Kenneth
Worsham signed a plea agreement with the Government three days later.

The Court ordered the Government to produce all notes and memoranda related to the December
16, 2016 call and a sworn declaration by an individual with personal knowledge of the attesting
that there was no implicit or explicit promise from the Government to forego prosecuting Robert
Worsham in exchange for Ken Worsham’s cooperation and whether there were any other
discussions with Ken Worsham or his attorney about Robert Worsham’s potential prosecution.


                                                 12
       Case 3:18-cr-00203-EMC Document 408 Filed 10/09/19 Page 13 of 13



The Government filed a sworn declaration from a DOJ attorney that states the following, under
penalty of perjury:

      The declarant participated in the phone call on December 16, 2016;
      Prior to the December 16, 2016 call, the Government and Kenneth Worsham reached a
       plea agreement in principle;
      During the call, the Government responded to Kenneth Worsham’s counsel’s questions
       about the draft plea agreement and the topics of his upcoming interview, which included
       Robert Worsham;
      The Government indicated on the call that Robert Worsham’s status in the investigation
       was unresolved;
      The Government reminded counsel that Kenneth Worsham, as a cooperator, must be
       truthful in his cooperation in all areas of the investigation, including his father’s role; and
      During the call, there were no explicit or implicit promises made regarding future actions
       involving Robert Worsham’s investigation.

The Government provided notes from the call, which reads as follows: “DOJ explained that in
other antitrust cases, individuals like Bob Worsham were also cooperators or witnesses as long as
they were truthful. In addition, this also implies that Ken Worsham must be honest about Bob
Worsham’s role in the matter. DOJ understands that Ken Worsham is worried about being a
witness against his father. DOJ further explained that K. Worsham’s role as a witness is primarily
focused in other directions.”

The Government represented at the hearing that these notes were written contemporaneously by
the paralegal at the time of the December 16, 2016 call. The sworn DOJ attorney declaration stated
that these notes were complete without any omission or redactions (aside from the redacted names
of government personnel). The declaration further represented that “[t]o the best of my knowledge
and based on a review of the government’s files, there have been no other communications with
counsel or Kenneth Worsham about Kenneth Worsham’s concerns about Robert Worsham’s status
in the government’s investigation.

Hearing for The Government’s Daubert Motion Set for October 18, 2019, at 10:00 AM.




                                                 13
